Citation Nr: 0739447	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
degenerative changes of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to June 
1984, from July 1987 to July 1990, and from November 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Albuquerque, New Mexico, which granted an increased 
rating of 20 percent for the veteran's cervical spine 
disability.  The veteran relocated and her claim is now being 
addressed by the RO in Muskogee, Oklahoma. 

The veteran had also perfected an appeal on the issue of 
service connection for post traumatic stress disorder.  The 
Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The claim was granted by a rating decision dated in 
July 2007.  A grant of service connection is the maximum 
benefit allowable; the claim is not before the Board.  

The veteran requested a hearing before a Decision Review 
Officer in her May 2005 Form 9.  She withdrew that request in 
an August 2005 statement.  There are no pending hearing 
requests; the Board may proceed.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's service-connected traumatic degenerative 
changes of the cervical spine have been manifested by 
limitation of forward flexion of the cervical spine to 45 
degrees, with additional loss of 10 degrees due to painful 
motion, without objective evidence of neurological 
abnormalities or physician prescribed bedrest. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
traumatic degenerative changes of the cervical spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The July 2004 letter told her to 
provide any relevant evidence in her possession.  See 
Pelegrini II, at 120-121.  

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
May 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since she was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that she is entitled to a rating in 
excess of 20 percent for her traumatic degenerative changes 
of the cervical spine.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's disability was rated under Diagnostic Code (DC) 
5290 when she was initially service connected.  That DC was 
abolished and replaced by the current regulations rating 
spinal disabilities in September 2003.  The veteran filed her 
claim for an increased rating in July 2004.  Only the current 
version of the regulations rating spinal disabilities will be 
applied.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Disabilities of the spine, aside from degenerative disc 
disease, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5237-5243.  Under the Formula, a 20 percent evaluation is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine note greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Id.  A 40 
percent evaluation requires unfavorable ankylosis of the 
entire cervical spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The veteran underwent two VA examinations in the course of 
this claim.  In August 2004, the veteran's cervical forward 
flexion was to 30 degrees, with tenderness on palpation and 
pain when attempting to exceed 30 degrees of forward flexion.  
In May 2007, her forward flexion was to 45 degrees.  The 
examiner noted that she lost an additional ten degrees on 
repetitious use due to pain.  

The veteran has submitted private treatment records from the 
family practice clinic at the University of New Mexico.  
These records do not show limitation of forward flexion to 15 
degrees or favorable ankylosis.  

The medical evidence shows that the veteran's range of 
cervical spine motion greatly exceeds the requirements for a 
rating in excess of 20 percent.  Even considering the 
veteran's additional loss of motion due to pain, she 
continues to exceed 15 degrees of forward flexion.  There is 
no evidence to show that she has ankylosis.  The Board finds 
that the veteran does not meet the criteria for a higher 
rating under the General Ratings Formula for Spinal Diseases 
and Disabilities.  See 38 C.F.R. § 4.71a, supra.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  Her neurological functioning was tested at 
her VA examinations.  In August 2004, sensation was intact 
throughout the upper extremities, with normal bilateral bicep 
jerk.  In May 2007, her neurological functioning was normal.  
Sensation was intact, motor function was intact and reflexes 
were 2+ throughout her arms.  The Board finds that there are 
no objective neurological abnormalities which would merit a 
separate evaluation.  

The veteran was previously diagnosed with a herniated disc in 
her cervical spine.  Herniated discs, also called 
degenerative disc disease and intervertebral disc syndrome, 
may also be rated based on alternative criteria.  Under the 
Diagnostic Code 5243, a 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).  There is no evidence to show 
in either the VA treatment records or her private treatment 
records that the veteran has ever been placed on bedrest due 
to her cervical spine disorder.  That being the case, the 
Board concludes that the criteria for a rating in excess of 
20 percent for traumatic degenerative changes of the cervical 
spine are not met.  Id.  

The Board has reviewed the veteran's treatment records from 
the University of New Mexico Hospital.  The symptoms reported 
in those records show muscle spasm and a decreased range of 
motion with myofascial pain.  The notes indicate advanced 
degenerative joint disease.  While the notes describe loss of 
range of motion, there is not a recorded measurement of the 
loss.  (There is other evidence on file which records the 
veteran's range of motion, as has been discussed, above.)  As 
to the joint disease, the Board notes that the presently 
assigned 20 percent rating is also the maximum allowable 
rating under the provisions for arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5003.  The Board also notes that muscle spasm is 
a part of the criteria for the 20 percent rating under the 
General Ratings Formula discussed above.  

The Board has considered the rule of DeLuca, supra.  The 
veteran's additional functional loss due to painful motion 
was included in the application of the Ratings Formula.  The 
Board concludes that a higher rating is not warranted under 
DeLuca.  

Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the veteran's symptoms have 
risen to the level for a rating in excess of 20 percent at 
any time during the period on appeal.  As such, the Board 
concludes that staged ratings are inapplicable.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for traumatic 
degenerative changes of the cervical spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


